Citation Nr: 1431154	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-19 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from August 1963 to July 1967, to include a tour of duty in the Republic of Vietnam.  He also had unverified service with the Texas National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that denied the above claims.

This matter was previously before the Board in November 2012 and February 2014 at which time it was remanded for additional development.  It is now returned to the Board.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Some of the Veteran's service treatment records are unavailable.  As such, there is a heightened obligation to assist the Veteran in the development of his case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's claim has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  The evidence is such files has been considered by the Board in adjudicating this matter.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor bilateral hearing loss and tinnitus are related to the Veteran's active service.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that such manifested to a degree of 10 percent or more within a year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Current tinnitus and bilateral hearing loss disabilities have been established, including a showing the Veteran has hearing loss disability for VA purposes under 38 C.F.R. § 3.385 (2013).  (See March 2014 Mid Tex Hearing Centers audiogram).

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) indicates that his military occupational specialty was aircraft mechanic.  He also served in Vietnam.  Thus, exposure to acoustic trauma in service is consistent with the rigors of his service and is, therefore, conceded.

A private medical record dated in December 2008 shows reported complaints of 
mild hearing difficulties.  After testing, bilateral asymmetrical sensorineural high frequency hearing loss was noted, with the left ear being worse than the right.  The Veteran had provided a history of exposure to aircraft engines.  The diagnosis was hearing loss, with significant history of noise exposure.

An August 2009 VA examination report shows that the Veteran provided a history of  jet engine noise exposure in service.  He also referred to tinnitus that had begun in January 2009.  The diagnosis was normal hearing on the right and mild to moderately severe hearing loss on the left.  The examiner commented that no opinion as to the etiology could be made without reference to the Veteran's service treatment records.  As for the tinnitus, the examiner noted that, due to the onset of this condition some 22 years following separation, it was less likely that it was related to service.  In a subsequent addendum, the VA examiner, after reviewing service treatment records, concluded that because the Veteran's hearing had been normal three months prior to his release from service, it was less likely that his current hearing loss was related to his military service.

A private medical record from T. J. Edwards, Au.D., dated in March 2010, shows that the Veteran's history of working with aircraft engines both before and during service was indicated.  Dr. Edwards opined that the significant noise exposure could have affected his ability to hear and understand speech in quiet and challenging listening environments.

A private medical record from M. E. McGonagle, M.D., dated in February 2011, shows that the Veteran reported ringing in the ears and trouble hearing.  He was noted to have had extreme noise exposure for the four years of his service working with aircraft engines.  The diagnosis was bilateral progressive sensorineural hearing loss with associated tinnitus.  The examiner opined that in view of the well-documented history of jet aircraft engine exposure, there was no doubt that this was a factor in his hearing loss contributing to his tinnitus.  The examiner added that the service treatment records describing hearing as good in 1967 were non-scientific, which was of no benefit in diagnosing or denying hearing loss.  The examiner concluded that the Veteran had a tremendous jet engine noise exposure in service and now has a hearing loss compatible with noise exposure.
A VA examination report dated in April 2013 shows that following examination of the Veteran, the VA examiner concluded that it was not at least as likely as not that the Veteran's current hearing loss was caused by or a result of active service.  The examiner explained that the service treatment records demonstrated normal hearing sensitivity.  The examiner also referenced a 2005 Institute of Medicine Study report that found that there was no scientific basis for delayed or late onset noise-induced hearing loss, to include in cases where entrance and separation examination reports showed hearing within normal limits.  The VA examiner also concluded that no significant hearing loss was documented in active service, and the August 2009 VA examination report had indicated tinnitus began in January 2009.  The examiner explained that although noise exposure is highly probable with the military occupational specialty of aircraft mechanic, the Veteran did not identify related symptoms during service.  The examiner concluded that without a hearing loss, an event, an injury, or an illness in service, that is associated with the tinnitus, it was less likely than not the tinnitus was due to active service.

Having carefully considered the medical evidence of record, the Board finds that a state of relative equipoise has been reached in the question of whether service connection for bilateral hearing loss and tinnitus is warranted.

In this regard, the Board finds that the August 2009, November 2009, and April 2013 VA examination reports are of limited probative value as the conclusions reached are based primarily on the fact that the Veteran had not complained of or been diagnosed with either hearing loss or tinnitus for several years after his separation from service.  However, the passage of time between in-service noise exposure and the development of hearing loss and/or tinnitus is not a valid basis upon which to deny a claim for service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (service connection can still be established, even if a hearing loss was not present in service or at separation from service, if the medical evidence shows the loss is actually due to incidents of service).  Moreover, the VA examiners did not comment on the Veteran's competent reports of in-service injury and continuity of symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).
While the Board recognizes that the February 2011 private medical opinion erroneously referenced the Veteran's DD Form 214 in addressing normal in-service findings, the opinion, nevertheless, references the acoustic trauma experienced in service and the Veteran's reports as to onset and continuity of symptoms.  As such, the Board finds that the opinion establishing that the Veteran had a tremendous jet engine noise exposure in service and now has a hearing loss compatible with noise exposure that also resulted in tinnitus is at the very least probative as to the etiology of the bilateral hearing loss and tinnitus.

Further inquiry could be undertaken with a view towards yet additional development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus are granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


